UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Wee ee x
UNITED STATES OF AMERICA, 97cr269 (DLC)
“VO ORDER
JESSE BATLEY, )
Defendant.
Bo x

DENISE COTE, District Judge:

This Court has received from Jesse Bailey a motion for
compassionate release pursuant to Title 18, United States Code,
Section 3582(c) (1) (A).1 It is hereby

ORDERED that C.J.A. counsel Richard Rosenberg is appointed
to represent the defendant in moving for compassionate release.

IT IS FURTHER ORDERED that the newly assigned C.J.A.
attorney and the Government shall by July 9, 2021 suggest a
schedule for the submission of Bailey’s motion, the Government's
response, and Bailey’s reply, if any.

IT IS FURTHER ORDERED that the Clerk of Court shall mail a
copy of this Order to Bailey and note mailing on the docket.

Dated: New York, New York
June 29, 2021 A, NM

D SE COTE
United States District Judge

 

1 Bailey also seeks relief under 18 U.S.C. § 4205(q). But this provision does
not apply to sentences imposed after 1987, see United States v. Portillo, 981
F.3d 181, 186-87 (2d Cir. 2020), and Bailey was sentenced in 1999,

 
